office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec presp-130401-14 uilc date september to mark hulse cc tege fs neli from thomas scholz senior counsel cc tege eb ec subject disposition of shares under sec_424 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether there is a disposition within the meaning of sec_424 of the internal_revenue_code code of stock acquired pursuant to an incentive_stock_option under sec_422 when the stock is converted into acquirer stock and other consideration pursuant to an acquisition that does not qualify as a reorganization under sec_368 conclusion there is a disposition within the meaning of sec_424 of stock acquired pursuant to an incentive_stock_option under sec_422 when the stock is converted into acquirer stock and other consideration pursuant to an acquisition that does not qualify as a reorganization under sec_368 there is no disposition within the meaning of sec_424 of such stock if the acquisition qualifies as a reorganization under sec_368 the two factual scenarios below illustrate the tax consequences of the stock conversion when there is no disposition within the meaning of sec_424 and when there is a disposition within the meaning of sec_424 factual scenarios scenario corporation x and corporation y are unrelated corporations that are presp-130401-14 incorporated under the laws of state b on date corporation x grants a stock_option to a an employee of corporation x since date entitling a to purchase shares of corporation x voting common_stock for dollar_figure per share the stock_option qualifies as an incentive_stock_option as defined in sec_422 on date a exercises the option when the fair_market_value of corporation x stock is dollar_figure per share and shares of corporation x voting common_stock are transferred to a on that date on date corporation x and corporation y enter into an agreement the merger agreement pursuant to which corporation y will acquire corporation x by forming a new subsidiary_corporation z that will merge with and into corporation x with corporation x surviving the merger pursuant to the merger each outstanding share of corporation x voting common_stock will be converted into one share of corporation y voting common_stock with a value of dollar_figure and dollar_figure in cash the exchange does not have the effect of the distribution of a dividend under sec_356 the stock of corporation z will be converted into voting common_stock of corporation x corporation z merges into corporation x in a transaction that qualifies as a reorganization described in sec_368 by reason of sec_368 following the merger corporation x continues in existence as a wholly owned subsidiary of corporation y since date a and corporation x have maintained a continuous employment relationship and on date a sells the shares of corporation y stock for dollar_figure per share scenario assume the same facts as in scenario except that each share of corporation x common_stock is converted into one share of corporation y common_stock with a value of dollar_figure and dollar_figure in cash the transaction does not meet the requirements of sec_368 because shareholders of corporation x did not exchange for corporation y stock voting_stock of corporation x that constitutes control percent of corporation x but rather exchanged more than percent of corporation x’s stock for cash as a result the transaction does not qualify as a reorganization under sec_368 by reason of sec_368 or any other provision of sec_368 law sec_354 provides that no gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan or reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization sec_356 provides that if sec_354 or sec_355 would apply to an exchange but for the fact that the property received in the exchange consists not only of property permitted by sec_354 or sec_355 to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other presp-130401-14 property sec_358 provides that in the case of an exchange to which sec_351 sec_354 sec_355 sec_356 or sec_361 applies the basis of the property permitted to be received under such section without the recognition of gain_or_loss shall be the same as that of the property exchanged decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_368 provides that the term reorganization includes a statutory merger or consolidation under sec_368 a statutory merger otherwise qualifying under sec_368 is not disqualified by reason of the fact that stock of a corporation the controlling_corporation that is in control of the merged corporation is used in the transaction if i after the transaction the corporation surviving the merger owns substantially_all of its properties and of the properties of the merged corporation other than stock of the controlling_corporation distributed in the transaction and ii in the transaction former shareholders of the surviving corporation exchanged for voting_stock of the controlling_corporation stock of the surviving corporation which constitutes control of that corporation control is defined in sec_368 as ownership of stock possessing at least of the combined voting power of all voting classes of stock and at least of the total number of shares of all other classes of stock of the corporation sec_421 provides that if a share of stock is transferred to an individual in a transfer in respect of which the requirements of sec_422 are met then no income shall result at the time of the transfer of such share to the individual upon the exercise of the option with respect to such share sec_421 provides that if the transfer of a share of stock to an individual pursuant to his exercise of an option would otherwise meet the requirements of sec_422 except that there is a failure to meet any of the holding_period requirements of sec_422 then any increase in the income of such individual or deduction from the income of the employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition shall be treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_422 provides that sec_421 applies with respect to the transfer of a share of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of such share is made by him within years from the date of grant of the option nor within year after the transfer of such share to him and at all times during the period beginning on the date of grant of the option and ending on the day three months before the date of such exercise such individual was an employee of presp-130401-14 either the corporation granting such option a parent or subsidiary_corporation of such corporation or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transfer to which sec_424 applies sec_424 and sec_1_424-1 provide that the term disposition includes a sale exchange gift or a transfer of legal_title but does not include an exchange to which sec_354 sec_355 sec_356 or sec_1036 or so much of sec_1031 as relates to sec_1036 applies sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of the property is the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of the property shall be recognized analysis scenario in scenario the merger qualifies as a reorganization described in sec_368 sec_354 does not apply to the exchange of each outstanding share of corporation x voting common_stock for one share of corporation y voting common_stock because the corporation x shareholders are also receiving dollar_figure per share in cash and the exchange is therefore not solely for stock however sec_356 applies to the exchange of corporation x stock for corporation y stock plus cash because the exchange would qualify under sec_354 except for the receipt of cash pursuant to sec_424 the term disposition does not include an exchange to which sec_356 applies because sec_356 applies to the exchange there is no disposition within the meaning of sec_424 of the corporation x stock held by a even though a recognizes gain of dollar_figure per share on the receipt of the cash under sec_356 because a paid dollar_figure for each share of corporation x stock a’s basis in each share of the corporation x stock is dollar_figure pursuant to sec_356 a recognizes dollar_figure of gain for each share of corporation x stock in the exchange because a exchanged shares of corporation x a recognizes dollar_figure of gain in the exchange pursuant to sec_358 a’s dollar_figure basis in each share of corporation y stock received in the exchange is decreased by the dollar_figure received by a and increased by the gain of dollar_figure recognized by a a’s basis in each share of corporation y stock after the exchange is dollar_figure and the total basis of a’s shares is dollar_figure presp-130401-14 because the exchange of corporation x stock for corporation y stock is not a disposition of the corporation x stock a has satisfied the holding_period requirements under sec_422 when a sells the corporation y stock the sale of the shares on date is a qualifying disposition and a recognizes dollar_figure dollar_figure sale price - dollar_figure basis of capital_gain scenario in scenario the merger does not qualify as a reorganization described in sec_368 therefore neither sec_354 nor sec_356 applies to the exchange of each outstanding share of corporation x voting common_stock for one share of corporation y voting common_stock with a value of dollar_figure and dollar_figure in cash pursuant to sec_424 the term disposition does not include an exchange to which sec_354 or sec_356 applies because neither sec_354 nor sec_356 applies to the exchange there is a disposition within the meaning of sec_424 of the corporation x stock held by a and sec_1001 applies to the exchange because sec_1001 applies to the exchange a recognizes gain on the disposition of the corporation x stock in the amount of dollar_figure dollar_figure fair_market_value of corporation y stock dollar_figure per share x shares plus dollar_figure dollar_figure per share x shares less dollar_figure basis in the corporation x stock the exchange is a disqualifying_disposition because a has not satisfied the holding_period requirements in sec_422 at the time of the exchange therefore on the date of the exchange a must include in gross_income dollar_figure which includes dollar_figure as compensation dollar_figure fair_market_value of corporation x stock on the date of exercise of the option - dollar_figure exercise price for the corporation x stock and dollar_figure as capital_gain a’s basis in the shares of corporation y stock is dollar_figure dollar_figure per share a recognizes a capital_gain when a sells shares of corporation y stock for dollar_figure per share pursuant to sec_1001 the amount of the gain is dollar_figure please call ilya enkishev at if you have any further questions
